     Case 3:18-cr-00057-CAR-CHW Document 109 Filed 07/09/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
                                     ATHENS DIVISION
                                    AT ATHENS, GEORGIA

                                           MINUTE SHEET
                                      OF COURT PROCEEDINGS ()

Date: 07/09/2019                                       Type of Hearing:            Pretrial Conference

Judge: C. Ashley Royal                                 Court Reporter:             Tammy DiRocco

Courtroom Deputy: Lee Anne Purvis                      Law Clerk:

                                     Case Number: 3:18-cr-57-4(CAR)

u. s. A.                                               Counsel:                    Tamara Jarrett

         vs.

Chandler Moore                                         Counsel:                    Eric Eberhardt

Agents/Experts in attendance: Jessica McFadden, USPO

Disclaimer: Contents ofthis Minute Sheet are for administrative purposes ONLY and are NOT meant as a
substitution for the official court record. Attorneys should contact the court reporter and order a transcript if there
are any questions as to the contents herein.
                                                        Court time for JSlO/MJSTAR:/03
10: 11 The Court calls the case. Eric Eberhardt moves jointly with the Government to continue
       this case due to medical issues of Defendant. Motion GRANTED. This case is
       continued to the October term of court.
10:14 Matter concluded.
